Carroll, J.
These two actions of tort arise out of the same accident, which occurred on April 30, 1927, on the State highway in the town of Walpole. The plaintiffs are husband and wife. The husband was the owner of the automobile which was in collision with the defendant’s truck. There was evidence of the defendant’s negligence.
*475On the night in question the plaintiff Clarence Hanson, accompanied by Mrs. Hanson, “had driven his automobile to Boston to attend a banquet. . . . He never had the automobile, involved in the accident, with him in Boston until the night of the accident.” The record recites that the plaintiff Clarence Hanson was a resident of West Barring-ton, Rhode Island; that he was a scenic artist employed in Providence, Rhode Island; that from September, 1926, “into the first week of April, 1927, he was employed” as a scenic artist in Boston. “During the period, September,
1926, to during the first week in April, 1927, the plaintiff lived at West Barrington, Rhode Island, and partly in Boston. He had a room at St. Stephen Street in Boston, which he hired, soon after he went to Boston, about the first part of September, a room with a private family with his assistant; they roomed together and paid 'so much’ a week for it. He occupied the room on an average of about three nights a week for the last four months of 1926 and the first three months of 1927. He ate out at different restaurants.” From September, 1926, and at the time of the accident, hq was the owner of the automobile involved in the collision. It was registered in Rhode Island but was not registered in Massachusetts.
The defendant made several requests for rulings to the effect that the plaintiff Clarence Hanson was not a nonresident under the automobile statute; that he had a regular place of abode in this Commonwealth from January 1,
1927, to April 1, 1927; that he was the owner of the automobile while he had. a regular place of abode in Massachusetts; that the law required the registration of his automobile in Massachusetts; that he was a trespasser on the highway. The defendant also asked in the case of Mrs. Hanson for a ruling that Mrs. Hanson was a passenger in an automobile not legally registered in this Commonwealth. He excepted to the refusal of the judge to give these requests. There was a verdict for the plaintiff in each case.
In § 1 of G. L. c. 90, which regulates motor vehicles, a nonresident is defined as “any resident of any State or *476country who has no regular place of abode or business in the Commonwealth for a period of more than thirty days in the year.” If the plaintiff Clarence Hanson had a place of abode or business in this Commonwealth for a period of more than thirty days in the year 1927, and used his automobile on the public streets of this Commonwealth without the registration required, his automobile was an outlaw, he was a trespasser, and he could not recover for the negligence of the defendant. Dudley v. Northampton Street Railway, 202 Mass. 443. Gondek v. Cudahy Packing Co. 233 Mass. 105.
During the months of January, February and March, 1927, as we construe the record, the plaintiff Clarence Hanson was employed at the same theatre and by the same employers, and he had a room in Boston which he occupied on an average of three nights each week. On these facts he had a regular place of abode in Boston for more than thirty days. His domicil was elsewhere, but within the meaning of the motor vehicle statute he had a regular place of abode for more than thirty days and, like any resident of Massachusetts, his automobile if used on the highways of this Commonwealth should have been registered here. He could not legally operate his car here, unless our statute was complied with. During this period, from January 1, 1927, to April 1 of that year, he had a business in Boston according to the words of the statute. “‘Business’ is ‘anything which occupies the time and attention and labour of a man for the purpose of profit.’ ” Collector of Taxes v. New England Trust Co. 221 Mass. 384, 388. As we construe the record, he was, during the entire period mentioned, constantly employed at the business of a scenic artist. As his motor vehicle was not registered as required by law he could not recover against the defendant, and the requests of the defendant should have been given. Hanley v. Eastern Steamship Corp. 221 Mass. 125, is not applicable on the facts shown here.
It may be thought that this construction of the statute will in certain cases cause hardship. We think the meaning of the statute is plain and if a change is thought desirable, relief must be sought from the Legislature.
*477In the case of Mrs. Hanson, the defendant asked for rulings, in substance, that the plaintiff was a passenger in an automobile not legally registered as provided by the statute of this Commonwealth. As Mrs. Hanson was riding in a motor vehicle which was an outlaw upon our highway, the requests should have been given. Her right to recover , will be open on the new trial. See G. L. c. 90, § 9.
In each case the entry is to be

Exceptions sustained.